By the Court.
If an oral license could have been valid, there was no such license in fact; for the language of the selectmen, as reported, does not import a license, but the contrary. It is stated that they refused to grant a license, but told the defendant that they should make no objection to his using the billiard tables in the premises, if he would allow no gambling or liquor selling therein, and would conduct the tables properly. Their promise was merely that they would remain passive, on the condition stated. Exceptions overruled'.